-   c-.- c;

                                                tfjiUKtf ^u •"




      IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON



STATE OF WASHINGTON,
                                                  No. 73842-9-1
                     Respondent,
                                                  DIVISION ONE
       v.



JIMMY JAMES THOMPSON,                             UNPUBLISHED OPINION

                     Appellant.                   FILED: November 14, 2016

       Spearman, J. — Evidence is sufficient to support a finding of guilt if, when

viewed in the light most favorable to the State, it supports a rational jury'sfinding

that each element of the charged offense has been proved beyond a reasonable

doubt. Here, Jimmy Thompson was convicted of theft of a motor vehicle. On

appeal, he argues that the circumstantial evidence presented at his trial is

insufficient to support the guilty finding. We disagree and affirm.

                                       FACTS

       On the morning of May 6, 2015, electrician Kennan Southworth reported

to a jobsite at 4300 Roosevelt Way Northeast, Seattle, in his work van.
Southworth worked for Pride Electric. His white van had a blue and red stripe
No. 73842-9-1/2


down the side with "Pride Electric" in blue and red letters.1 VRP at 17. At around

3:00 a.m., he arrived at the jobsite, parked his van outside, and went inside the

building. In the next two hours, he went back and forth to his van multiple times.

He locked the van each time he went back inside the building.

       At around 5:15 a.m., Southworth returned to his van after being inside the

building for about two minutes. He saw that his van was gone. Southworth turned

around and saw the van drive southbound on Roosevelt Avenue. He called his

boss to report that the vehicle was missing, and then called 911 to report the

stolen van to police.

       Seattle Police Officers Joel Gingrey and Jason Hoppers were several

blocks away in their patrol car. They received the report of the missing vehicle at

5:19 a.m. They immediately began searching in the area close to where the van

had been parked. The officers found it in the 900 block of 42nd Street, which was

only a few blocks away from Southworth's jobsite.

       Two people were standing next to the van. Upon the arrival of the police

car, both of them immediately jumped over a fence and fled. Officer Hoppers

exited the patrol car yelling, "'[sjtop, police'" and pursued Thompson on foot. VRP
at 108. Officer Gingrey remained in the patrol car and drove around the block.

Officer Hoppers observed Thompson run and jump over several fences. At 5:25
a.m., Officer Hoppers detained Thompson a couple of blocks away from where

he was initially seen next to the van.. The other person was never found.


       1All verbatim report of proceeding (VRP) citations are to the July 21, 2015 proceedings,
unless otherwise noted.
No. 73842-9-1/3


       After Thompson was in custody, Officers Hoppers and Gingrey returned to

the Pride Electric van. It was running even though there was no key in the

ignition. Someone had pried open the driver's side door lock and removed the

plastic around the ignition. The sliding door was open and there were tools on the

ground. A Honda was parked next to the van with its engine running. It had Pride

Electric tools on its front seat.

       Thompson was charged with theft of a motor vehicle, and in the

alternative, possession of a stolen vehicle. The jury was instructed that they

could find Thompson guilty as either a principal or an accomplice. The jury

convicted Thompson of theft of a motor vehicle.

                                    DISCUSSION


       Thompson argues that the evidence is insufficient to support his conviction

for theft of a motor vehicle. Evidence is sufficient when, viewed in the light most

favorable to the State, it supports a rational fact finder's finding of guilt beyond a

reasonable doubt. State v. Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992)

(citing State v. Green, 94 Wash. 2d 216-222, 616 P.2d 628 (1980)). A claim of

insufficiency admits the truth of the State's evidence and all reasonable

inferences drawn from it. Salinas, 119 Wash. 2d at 201. On review, circumstantial

and direct evidence carry equal weight. State v. Goodman, 150 Wash. 2d 774, 781,

83 P.3d 410 (2004) (citing State v, Delmarter, 94 Wash. 2d 634, 638, 618P.2d 99

(1980)).

       The trial court instructed the jury that to convict Thompson of motor

vehicle theft, the State was required to prove the elements of that crime beyond a
No. 73842-9-1/4


reasonable doubt. A person commits motor vehicle theft if he wrongfully obtains

or exerts unauthorized control over the motor vehicle of another with intent to

deprive the other person of the vehicle. RCW 9A.56.020(1)(a); RCW 9A.56.065.

The jury was also instructed that Thompson could be found guilty as a principal

or as an accomplice. An accomplice to a crime is legally accountable for the

conduct of another person. RCW 9A.08.020. An accomplice is someone who,

"[w]ith knowledge that it will promote or facilitate the commission of the crime ...

[ajids or agrees to aid such other person in planning or committing it." RCW

9A.08.020(3). A person who is present at the scene and ready to assist is aiding

the commission of the crime. State v. Robinson, 35 Wash. App. 898, 903, 671 P.2d
256 (1983). But the State must show more than mere presence and knowledge

of the criminal activity of another to establish that a person is an accomplice.

State v. Rotunno. 95 Wash. 2d 931, 933, 631 P.2d 951 (1981).

       The evidence submitted at trial shows that Southworth called 911 about

two minutes after the van was stolen. Within minutes of that call, Thompson and

another individual were seen standing on each side of the van just a few blocks

from where the theft occurred. There were no other people nearby. The van's

engine was running and the sliding door was open. Immediately upon seeing the

officers, Thompson jumped over a fence and fled. He continued to flee after

Officer Hoppers yelled, "'stop, police.'" Six minutes after the van was reported

stolen, Thompson was detained. The lock on the van's driver side door showed

signs that it had been opened by force. The ignition also showed signs of force.

Tools and equipment belonging to Pride Electric were on the ground next to the
No. 73842-9-1/5


van and inside a Honda, which was parked alongside the van with its engine

running.

       The short timeframe, proximity of Thompson to the van and to the location

of the theft, the condition of the van and the placement of the stolen tools, as well

as his flight from the scene, all support a reasonable inference that Thompson

was involved in the theft as either a principal or an accomplice. Viewing the

evidence in the light most favorable to the State, a rational trier of fact could find

the elements of motor vehicle theft beyond a reasonable doubt.

       Thompson submits a statement of additional grounds under RAP 10.10, in

which he raises two issues. The first issue relates to the actions of his defense

counsel and the second to his lack of opportunity to testify. But because these

claims are based on facts or evidence not in the record before us, we cannot

consider them. The claims may be properly pursued in a personal restraint

petition, but not in a statement of additional grounds. State v. Alvarado, 164
Wash. 2d 556, 569, 192 P.3d 345 (2008).

Costs on Appeal

       Thompson argues that we should not impose appeal costs against him

because he is indigent. The State argues that there is insufficient information

about Thompson's financial situation to decline to impose appeal costs.

       Appellate courts may require an adult offender convicted of an offense to

pay appellate costs. RCW 10.73.160(1). The commissioner or clerk will award

costs to the State if the State is the substantially prevailing party on appeal,

"unless the appellate court directs otherwise in its decision terminating review."
No. 73842-9-1/6


RAP 14.2. A determination of a criminal defendant's indigency is entrusted to the

trial judge whose finding of indigency we respect unless we are shown good

cause not to do so. State v. Sinclair, 192 Wash. App. 380, 393, 367 P.3d 612

review denied, 185 Wash. 2d 1034, 377 P.3d 733 (2016). We "give a party the

benefits of an order of indigency throughout the review unless the trial court finds

the party's financial condition has improved to the extent that the party is no

longer indigent." RAP 15.2(f).

       The State argues that we should abandon the approach set out in Sinclair

because the order of indigency does not have sufficient information about

Thompson's future ability to pay. However, Sinclair makes clear that during trial

and sentencing, both parties have access to information about "the defendant's

age, family, education, employment history, criminal history, and the length of the

current sentence" that influence the State's discretionary decision to seek costs.

Sinclair, 192 Wash. App. at 391-92.

       Here, the trial court issued an order finding Thompson indigent and

authorizing him to appeal in forma pauperis. The trial court has not found that his

financial condition has improved or is likely to improve. We therefore presume

that Thompson remains indigent. Thompson's sentence is forty-three months. He

has felony convictions which may limit his ability to find employment in the future.

He owes $1,274.45 in legal financial obligations. The State does not point to

anything in the record suggesting that Thompson's financial condition is likely to

improve. Under these circumstances, we conclude that an award of appellate

costs to the State is not appropriate.
No. 73842-9-1/7


      Affirm.



                  \)